DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 10/26/2020, in the middle of pg. 9-10, with respect to Davis failing to describe determining whether the blockchain transaction is associated with… data stored separately on different blockchains based on the partition information stored on the master chain, as recited in claim 1, 9 and 17, have been fully considered and are persuasive. As Davis describes different subnets representing each single blockchain and transactions on each subnet.  While Davis describe multiple different subnets, with different blockchains, the blockchain transactions are within each subnet and corresponding single blockchain, therefore the block chain transaction is associate with data stored on a single blockchain not separately on different blockchains.  As such, the rejections to claims 1-20 are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
	An updated search was conducted and Mitchell et al. (US 20190066068 A1) was found to describe executing a transaction between “two or more blockchains”, (see, para. 0038).  However fails to describe a master chain that links together storage across a plurality of blockchains.  
	Furthermore Wu et al. (US 20190188711 A1) was found to describe shared nodes 100ABC, which stored copies of Distributed Ledger A, B and C, where Distributed Ledger A, B and C are separate blockchains stored among nodes A, B and C see (para. [0108 and Fig. 6A and 6B]).  As such teaches “a master chain that links together storage across a plurality of 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 9 and 17.  Therefore claims 1, 9 and 17 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152